DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Orsak on 02/25/2022.
The application has been amended as follows: 
Claim 34 (Amended) The method of claim 15, wherein a solvent used to obtain the aqueous extract comprises an alcohol. 
Claim 36 (Amended) The method of claim 15, wherein a solvent used to obtain the aqueous extractcomprises an alcohol.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 15 recites a method of reducing inflammation in skin by topical application of an anti-inflammatory Prunus salicina extract, the method comprising topically applying to inflamed skin a composition comprising an effective amount of a Prunus salicina extract, wherein topical application of the Prunus salicina extract reduces skin inflammation, and wherein the Prunus salicina extract is an aqueous extract of one or more whole Prunus salicina plant and no other plant.
Eriobotrya japonica), prunus salicina or prunus mume can fall within, however Eriobotrya japonica and Prunus Salicina are different species of plant. Prunus salicina is the species of the family known as Rosaceae. The topical administration of plant extracts is well known the art as Joerger et al. (US 7,759,393-see IDS filed on 01/04/2019) teach compositions which comprise botanical sources including a laundry list from the family of Rosaceae, see columns 14-16 for the hundreds of plant families that can be selected for extraction. Joerger et al. suggest these extracts are useful for topical application, see column 1, lines 42-65. Thus, Joerger only teach plant extracts from the genus of families. However, none of the prior art including Joerger teaches or fairly suggests plant extracts from the species of Prunus salicina. With regards to Makoto (of record) it is noted that Makoto does not teach applying an aqueous extract from Prunus Salicina to treat inflamed skin as Makoto is directed to sphingolipids which are lipid extracts. 
Accordingly, claims 15, 17, 19-28, 30, and 34-36 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619